Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	Applicant states that “figure 19 of Gage et al did not show the mode converter portion is spaced a part from input coupler as claimed”. Applicant is directed to paragraph [0052] and figure 19 below.

    PNG
    media_image1.png
    840
    928
    media_image1.png
    Greyscale

mode converter portion 1906 space a part from first straight portion (extend from 1904). The mode converter (square shape in figure 19) is separated from input coupler 1904 from the beginning and later coupled to 1908 (see figure above). This structure is the same as mode converter of instant application (figure 3, mode converter 300). Further, on paragraph [0052], Gage et al teaches that “the mode converter waveguide 1906, e.g., branching S-bend/cosine curve waveguide, is configured as a mode converter, e.g., TE00 to TE10”.
2)	“Furthermore, paragraph [0045] of Gage states that the S-bend waveguide 1104 branches from the input waveguide coupler”. This is shown in figure 11 which is on different embodiment of Gage et al. Further, on this figure item 1104 is clearly space a part from first straight portion (input coupler 1102).
For that reasons, the examiner contends that the claim’s limitations are clearly met by the reference, as indicated above, and the rejection of 1,5-14 and 16 are found proper and sustained.
3)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).












								/TAN X DINH/
Primary Examiner, Art Unit 2688
January 18, 2022